                                             Case 4:19-cv-01337-JST Document 27 Filed 04/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SELENE BALLONOFF,                                   Case No. 19-cv-01337-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE
                                                  v.
                                   9

                                  10     TOM LUCAS, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff filed a complaint pro se on March 12, 2019, ECF No. 1, and has yet to serve

                                  14   Defendants. In his January 7, 2020 order declining as moot a report and recommendation to

                                  15   dismiss the case, Judge Chen reminded Plaintiff of her “obligation to serve her complaint on all

                                  16   Defendants in the case” and pointed her to the Northern District’s resources for pro se litigants.

                                  17   ECF No. 20. In his February 24, 2020 order granting Plaintiff’s request to transfer the case to

                                  18   Oakland and extend the time to obtain waivers of service, Judge Chen gave Plaintiff 45 days to

                                  19   obtain such waivers. ECF No. 23.

                                  20           This case has now been pending for more than a year. Judge Chen’s deadline has passed.

                                  21   The Plaintiff has not served the Defendants or obtained waivers of service.

                                  22           District courts have the inherent authority, as well as authority under Rule 41(b) of the

                                  23   Federal Rules of Civil Procedure, to dismiss a plaintiff’s action with prejudice for failure to

                                  24   prosecute. Link v. Wabash R. Co., 370 U.S. 626, 629-30 (1962); Fed. R. Civ. P. 41(b). The Court

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                           Case 4:19-cv-01337-JST Document 27 Filed 04/29/20 Page 2 of 2




                                   1   now orders Plaintiff, by May 20, 2020, to serve Defendants, obtain waivers of service, or show

                                   2   cause why her case should not be dismissed for failure to prosecute.

                                   3          IT IS SO ORDERED.

                                   4   Dated: April 29, 2020
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
